United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 20, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60280
                           Summary Calendar


WILLIE JAMES HOLMES,

                                      Petitioner-Appellant,

versus

DOLAN WALLER; WILKINSON COUNTY CORRECTIONAL CENTER; MISSISSIPPI
DEPARTMENT OF CORRECTIONS; MIKE MOORE,

                                      Respondents-Appellees.

                         --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                         USDC No. 3:03-CV-533
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Willie James Holmes was convicted of conspiracy to commit

murder and murder less than capital and sentenced to serve life

in prison.     Holmes filed the instant 28 U.S.C. § 2254 petition to

challenge his convictions and sentences, and the district court

denied the petition.    When reviewing the denial of a habeas

petition, this court analyzes the district court’s findings of

fact for clear error and its legal conclusions de novo.         Martinez

v. Johnson, 255 F.3d 229, 237 (5th Cir. 2001).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60280
                                -2-

     Holmes argues that his rights were violated at trial because

the State proceeded on the theory that his coconspirator was the

shooter, but the charges against this individual were later

remanded.   The respondents argue that Holmes’s claims are

procedurally barred.   The respondents are correct.   See Fairman

v. Anderson, 188 F.3d 635, 641 (5th Cir. 1999); see also Stokes

v. Anderson, 123 F.3d 858, 860-61 (5th Cir. 1997).    Holmes has

not shown cause and prejudice to excuse this default, nor has he

shown that a manifest miscarriage of justice would occur if the

merits of these claims were not considered.   See Smith v.

Johnson, 216 F.3d 521, 524 (5th Cir. 2000).   The judgment of the

district court is AFFIRMED.